Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waller et al. (US 2011/0022393) and in view of Khan et al. (US 2016/0155443).
As to claim 1, Waller teaches a voice interaction method, comprising:
receiving a wake-up/activation prompt, M1, M2; (Par.12)
activating an interactive mode based on content of the wake-up prompt;(Pars.136-137, 11)
displaying a dialog prompt identification in the interactive mode; (Pars.63, 163-164, 179)
obtaining a vocal request, M3, wherein the vocal request is input in response to the dialog prompt identification; (Pars.88, 93) and
displaying requested content according to the vocal request (Pars.96-97; Figs.1-8).


    PNG
    media_image1.png
    374
    508
    media_image1.png
    Greyscale

It is noted that Waller doesn’t explicitly teach where the wakeup prompt comprises voice. However, Khan in same field teaches a voice interaction method for smart home appliance/device system, comprising the step of receiving a wakeup prompt and activating a speech dialog wherein the wake prompt comprises a voice wakeup word (Figs.1-2, 7, 8, 12; Abstract; Pars.5-7).

    PNG
    media_image2.png
    264
    251
    media_image2.png
    Greyscale


	As to claim 2, Waller teaches wherein after displaying the requested content, the method further comprises: displaying the dialog prompt identification again in the interactive mode; obtaining an updated vocal request; and
displaying an updated requested content according to the updated vocal request (Figs.6-8).
	
As to claim 3, Waller teaches wherein the dialog prompt identification comprises a search prompt indicator, and the search prompt indicator comprises a general search start prompt word and a preset dialogue timer (Figs.2A-2C; Pars.61, 63, 136, 151-159).
As to claim 4, Waller teaches wherein the dialog prompt identification comprises a content guide, and the content guide is used to prompt a user to provide a requested content relevant with the content guide (Figs.5-8).
As to claim 5, Waller teaches is associated with a preset interaction scenario (context); and activating the interactive mode according to the wake-up prompt when the content of the wake-up prompt is associated with the preset interaction scenario (Pars.11, 48, 59-60, 105, 164; Figs.2-3).
As to claim 6, Waller teaches wherein after obtaining the vocal request, the method further comprises:

exiting the interactive mode when the content of the vocal request is not associated with the search request in the preset interaction scenario (Pars.142, 155-160, 163-164, 189; Figs.6-7, 11-14)

regarding claims 7-15, the corresponding device/appliance and computer program comprising the steps addressed for claims 1-6 are analogous, therefore rejected as being unpatentable over Waller and in view of Khan for the foregoing reasons.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657